Case 1:19-cv-01301-RLM Document 28-13 Filed 07/12/19 Page 1 of 46 PageID #: 240




                 EXHIBIT K
Case 1:19-cv-01301-RLM Document 28-13 Filed 07/12/19 Page 2 of 46 PageID #: 241




                    EXHIBIT K-1
FILED: ERIE COUNTY CLERK 01/18/2018 02:45 PM                                                                                                                                              INDEX NO. 800822/2018
         Case
NYSCEF DOC. NO.1:19-cv-01301-RLM
                 1                                                       Document 28-13 Filed 07/12/19 Page 3 RECEIVED
                                                                                                              of 46 PageID #: 24201/18/2018
                                                                                                                       NYSCEF:



          STATE               OF    NEW YORK
          SUPREME                   COURT                ::    COUNTY                 OF        ERIE




          AMERICO                    PAOLUCCI
          21     Cailyn          Way
          Brockport,              New         York         14420

                                                                                                                                      SUMMONS                       Served         With

                                                           Plaintiff,                                                                 VERIFIED                     COMPLAINT


          vs.                                                                                                                           Index         No.



          PHILADELPHIA                                 INSURANCE
          COMPANIES
          306      E. Lancaster                 Avenue

          Wynnewood,                   PA        19096



          AND


          PHILADELPHIA                                 INDEMNITY
          INSURANCE                       COMPANY
          One      Bala         Plaza,        Suite        100

          Bala      Cynwyd,              PA        19004



                                                           Defendants.



          To     the   above           named            Defendant(s)


                          YOU ARE                  HEREBY                   SUMMONED                     AND        REQUIRED                    to serve           upon      the    Plaintiff's

          attorney,           at the      address             stated        below,         a written        Answer          to the        attached            Complaint.


                          If this        Summons                 is served          upon        you    within       the    State        of New            York        by    personal          service

          you      must         respond           within          TWENTY                (20)      days      after      service,         not    counting             the     day    of    service.         If

          this     Summons               is not         personally               delivered         to you       within         the    State         of New          York      you        must        respond

          within       THIRTY                   (30)     days       after        service        is completed,             as provided               by      law.



                          If you         do     not     respond          to the        attached          Complaint             within         the     applicable            time        limitation

          stated       above,          a Judgment                 will      be entered            against       you,      by      default,          for   the      relief    demanded                in the

          Complaint,               without             further       notice         to you.



                          This       action           is brought            in the      County         of   Erie       because          of:



                          [     ] Plaintiff's            residence,              or place         of business;

                          [     ] Defendant's                 residence;

                          [X]      Designation                 made         by     Plaintiff.




                                                                                                         1 of 6
    FILED: ERIE COUNTY CLERK 01/18/2018 02:45 PM                                                                         INDEX NO. 800822/2018
             Case
    NYSCEF DOC. NO.1:19-cv-01301-RLM
                     1                             Document 28-13 Filed 07/12/19 Page 4 RECEIVED
                                                                                        of 46 PageID #: 24301/18/2018
                                                                                                 NYSCEF:




              DATED:   January          17, 2018
                       Williamsville,         NY




                                                                     B:y:
                                                                     By:
                                                                     Brian     G.     Stamm,          Esq.

                                                                     STAMM            LAW       FIRM
                                                                     Attorneys         for   Plaintiff

                                                                     1127     Wehrle         Drive,      Suite   100

                                                                     Williamsville,           New        York    14221

                                                                     (716)    631-5767




!




I




I




I
                                                               2 of 6
FILED: ERIE COUNTY CLERK 01/18/2018 02:45 PM                                                                                                                                            INDEX NO. 800822/2018
         Case
NYSCEF DOC. NO.1:19-cv-01301-RLM
                 1                                                          Document 28-13 Filed 07/12/19 Page 5 RECEIVED
                                                                                                                 of 46 PageID #: 24401/18/2018
                                                                                                                          NYSCEF:




          STATE            OF NEW                YORK
          SUPREME                  COURT                 ::     COUNTY                OF       ERIE




          AMERICO                      PAOLUCCI
          21     Cailyn         Way
          Brockport,             New           York          14420



                                                             Plaintiff,                                                               VERIFIED                   COMPLAINT


          vs.

                                                                                                                                      Index       No.

          PHILADELPHIA                                INSURANCE
          COMPANIES
          306     E. Lancaster                 Avenue

          Wynnewood,                    PA      19096



          AND


          PHILADELPHIA                                INDEMNITY
          INSURANCE                       COMPANY
          One      Bala         Plaza,         Suite         100

          Bala       Cynwyd,             PA       19004



                                                             Defendants.




                          Plaintiff,           AMERICO                     PAOLUCCI,                  by    his    attorneys,            STAMM           LAW              FIRM,       for    his



          Verified             Complaint               against            the    Defendants           herein         alleges:



                          1.             That          at all       times        hereinafter          mentioned,             the    Plaintiff,        AMERICO                     PAOLUCCI,


          was      a resident            of the         Village            of Depew,            County            of Erie,      and      State    of New                York    and    is currently        a



          resident          of the       Village              of Brockport,              County            of Monroe,           and      State     of New               York.



                          2.             That          the     Defendants,              PHILADELPHIA                         INSURANCE                      COMPANIES                       AND


          PHILADELPHIA                            INDEMNITY                        INSURANCE                      COMPANY,                 were       and       still     are insurance



          corporations,                 duly      organized                 and     existing      pursuant            to the       law    of the        State       of Pennsylvania,                with   a



          principal            office      located             at 306           E. Lancaster           Avenue,          Wynnewood,                 Pennsylvania                   19096       and    One



          Bala       Plaza,        Suite        100,         Bala         Cynwyd,          Pennsylvania                19004,         respectively.




                                                                                                           3 of 6
FILED: ERIE COUNTY CLERK 01/18/2018 02:45 PM                                                                                                                                                        INDEX NO. 800822/2018
         Case
NYSCEF DOC. NO.1:19-cv-01301-RLM
                 1                                                           Document 28-13 Filed 07/12/19 Page 6 RECEIVED
                                                                                                                  of 46 PageID #: 24501/18/2018
                                                                                                                           NYSCEF:




                            3.             The      Defendants,                  PHILADELPHIA                            INSURANCE                       COMPANIES                          AND


          PHILADELPHIA                             INDEMNITY                         INSURANCE                    COMPANY,                      issued          an automobile                      insurance



          policy        to SE           Community                 Work          Center         d/b/a       Southeast              Works,           the    Plaintiff's               employer,             which



          contained               a supplementary                      underinsured                 motorist            coverage          in the          amount            of $1,000,000.00.



                            4.             Due       to the       fact        that     the    Plaintiff,         AMERICO                     PAOLUCCI,                     was       working           for       and



          acting       within            the      course         and     scope         of his       employment                   for   his      employer,                SE Community                     Work



          Center        d/b/a           Southeast           Works,             and      was     operating               the     automobile               with      the      consent            and



          permission                   of the     owner,          said        policy         amount         is applicable                to the      motor              vehicle         accident          that



          occurred               on February               23,    2015,          wherein            the    Plaintiff,           AMERICO                   PAOLUCCI,                      was       severely            and



          permanently                   injured        due       to the        recklessness                and    negligence                 of John           Sellick,           who       resides        in



          Depew,             New         York.



                            5.             The      Plaintiff,           AMERICO                    PAOLUCCI,                    recovered               the     full      policy        limits       from        John



          Sellick's              insurance          carrier,           MetLife           Auto        &     Home,          which          was       a total        of $100,000.00.                      The



          Plaintiff              has    then      continued              to pursue            his    claim       for      the     underinsurance                    coverage                with



          PHILADELPHIA                             INSURANCE                         COMPANIES                     and        PHILADELPHIA                              INDEMNITY


          INSURANCE                        COMPANY                      as described                above.         However,               the      Defendants,                PHILADELPHIA


          INSURANCE                        COMPANIES                          and      PHILADELPHIA                           INDEMNITY                        INSURANCE                       COMPANY,


          have        not        satisfactorily            provided              any     portion           of the        $900,000.00                 in remaining                   coverage           to the



          Plaintiff,             AMERICO                PAOLUCCI,                       to fully          compensate               him       for    his        severe        and      permanent



          injuries.



                            6.             As      a result,           the     Defendants,                PHILADELPHIA                          INSURANCE                           COMPANIES                     and



          PHILADELPHIA                             INDEMNITY                         INSURANCE                    COMPANY,                         have        breached             their      contract          and



          obligations                  to the     Plaintiff,           AMERICO                  PAOLUCCI,                       in the       amount             of NINE             HUNDRED


          THOUSAND                        ($900,000.00)                      Dollars         plus     costs      of disbursements                        of this          action.




                                                                                                             4 of 6
FILED: ERIE COUNTY CLERK 01/18/2018 02:45 PM                                                                                                                                       INDEX NO. 800822/2018
         Case
NYSCEF DOC. NO.1:19-cv-01301-RLM
                 1                                                 Document 28-13 Filed 07/12/19 Page 7 RECEIVED
                                                                                                        of 46 PageID #: 24601/18/2018
                                                                                                                 NYSCEF:




                       7.            The       judgment            demanded             for    in this        case      exceeds           the jurisdictional                  limits      of any



          other     court     that     would           otherwise             have    jurisdiction.




                                                   AS AND              FOR A SECOND                            CAUSE            OF ACTION,
                                                          THE         PLAINTIFF,                     AMERICO                   PAOLUCCI,
                                                                                     HEREIN            ALLEGES:

                                                                                                                         "1"                      "7"
                       8.            Plaintiff          repeats        and       realleges       paragraphs                      through                   as if fully           set forth



          herein.



                       9.            Defendants,                PHILADELPHIA                         INSURANCE                      COMPANIES                       and



          PHILADELPHIA                        INDEMNITY                      INSURANCE                 COMPANY,                      have      failed       to comply             with      the



          demands           under      their      policy.



                       10.           As       a direct         consequence              of John        Sellick's           negligence            in this       regard,          the     Plaintiff,


          AMERICO              PAOLUCCI,                    has     and       will    suffer     damages              in an amount              of NINE              HUNDRED


          THOUSAND                   ($900,000.00)                 Dollars.



                       WHEREFORE,                        the    Plaintiff,           AMERICO             PAOLUCCI,                     demands            judgment              against       the



          Defendants,           PHILADELPHIA                          INSURANCE                      COMPANIES                      and     PHILADELPHIA


          INDEMNITY                  INSURANCE                      COMPANY,                   on his     first       cause         of action         in a sum            to be later



          determined           by    the       Court      and      on his        second        cause      of    action         in a sum         to be later               determined           by    the



          Court,     together          with      the     costs      and       disbursements              of    this      action.




          DATED:                     January            17, 2018

                                      Williamsville,                NY


                                                                                                                  Yours,        etc.




                                                                                                                  By:

                                                                                                                           Ï3rian      G.    Sta'-1 n       , Esq.
                                                                                                                           STAMM              LAW          FIRM
                                                                                                                           Attorneys            for     Plaintiff

                                                                                                                           1127        Wehrle         Drive,          Suite       100

                                                                                                                           Williamsville,                NY         14221

                                                                                                                            (716)631-5767

                                                                                                 5 of 6
FILED: ERIE COUNTY CLERK 01/18/2018 02:45 PM                                                                                                                                            INDEX NO. 800822/2018
         Case
NYSCEF DOC. NO.1:19-cv-01301-RLM
                 1                                                               Document 28-13 Filed 07/12/19 Page 8 RECEIVED
                                                                                                                      of 46 PageID #: 24701/18/2018
                                                                                                                               NYSCEF:




  STATE          OF        NEW        YORK                                        }                                                          INDIVIDUAL                     VERIFICATION
  COUNTY              OF       ERIE                                               }      ss.:
  TOWN          OF    f¶rndQT                                                     }




                               AMERICO              PAOLUCCI,                         being            duly        sworn,             deposes            and        says:               that         deponent           is
  the      Plaintiff                   in        the    within                    action;                that           deponent             has        read        the          foregoing                  Verified
  Complaint                 and        knows                 the        contents                 thereof;                 that         the      same           is    true          to          deponent's              own

  knowledge,                    except                 as          to     the          matters                therein              stated          to     be        alleged                    on    information
  and     belief,                 and           that               as     to      those           matters,                  deponent               believes                 it      to          be     true.




                                                                                                                                 RICO        PAOLUCCI




  Sworn          to        before               me          this         ~J
  da       of          .'TP0          \ ) 9ñ                       ,    2018.



                                                                                                                                   DIANA MARIE KUBISTY
  Notary              Public             Stat                 of        New           York
                                                                                                                                     ANo
                                                                                                                                      No. 0    U63 05
  My      commission                     expires                         Â2 -)3          d d                                   Notary Public, State of New York
                                qualified                          in                                                              Qualified in Erie County
  Originally                                                              D.)f               County.
                                                                                                                            Nly Commission Expires 02/1 3/~




                                                                                                                6 of 6
Case 1:19-cv-01301-RLM Document 28-13 Filed 07/12/19 Page 9 of 46 PageID #: 248




                   EXHIBIT K-2
FILED: BRONX COUNTY CLERK 02/16/2018 12:34 PM                                                                                                                                                INDEX NO. 22039/2018E
        Case
NYSCEF DOC.   1:19-cv-01301-RLM
            NO.  1                                                  Document 28-13 Filed 07/12/19 Page 10RECEIVED
                                                                                                          of 46 PageID #: 249
                                                                                                                   NYSCEF:  02/21/2018




               SUPREME                 COURT               OF THE            STATE            OF       NEW YORK
               COUNTY                OF BRONX
               ----------------------------------------------------------------------x
               ANDREA                CORNACHIO,

                                                                                         Plaintiff,
                                                                                                                                                                    SUMMONS


                                                                                                                                                                    Index      No.:
                                                       -against-


                                                                                                                                                                     Date          filed:
               PHILADELPHIA                           INDEMNITY                    INSURANCE                        COMPANY,


                                                                                     Defendant.

           ---------------------------------------------------------------------------x


                                          TO THE             ABOVE              NAMED                 DEFENDANT(s):


                                          YOU ARE                   HEREBY               SUMMONED                          to     appear         in this       action         by      serving         a notice
          of     appearance              on plaintiffs              attorneys            within            twenty         (20)         days      after       service        of this         summons,
          exclusive             of the       day      of    service,        or within             thirty         (30)      days         after     service           is complete             if this

          summons               is not       personally             delivered            to you        within           the       State         of New        York.           In     case    of   your
          failure         to answer,            Judgment             will     be     taken        against           you         by     default         for    the    relief         demanded            in the
           Complaint.


                                          The      basis       of   veriue       is plaintiff's               residence.


                                          Plaintiff         resides         at 31 Popular                  Avenue,              Bronx,           New         York      11465




           DATED:                         Mineola,           New        York

                                          February            15, 2018
                                                                                                       Yours,             etc.,




                                                                                                       DUSTIN                   A.     LEVINE,               ESQ.
                                                                                                       ANCONA                         ASSOCIATES

                                                                                                       Attorney                 for     Plaintiff(s)           Andrea          Cornachio
                                                                                                           Office       and           Mailing          Address:
                                                                                                           220      Old       Country            Road

                                                                                                           Mineola,              New        York         11501

                                                                                                           (516)        739-1803

          DEFENDANT'S                          ADDRESS(ES):



            58        S. Service           Road

            Suite        420

            Melville,            New        York           11747




                                                                                                      1 of 6
FILED: BRONX COUNTY CLERK 02/16/2018 12:34 PM                                                                                                                                           INDEX NO. 22039/2018E
        Case
NYSCEF DOC.   1:19-cv-01301-RLM
            NO.  1                                                        Document 28-13 Filed 07/12/19 Page 11RECEIVED
                                                                                                                of 46 PageID #: 250
                                                                                                                         NYSCEF:  02/21/2018




           SUPREME                       COURT              OF THE                STATE          OF     NEW YORK
          COUNTY                        OF BRONX
          -----..,---------------------------------------------------------------------------------------------X
          ANDREA                        CORNACHIO,
                                                                                                                                                                      VERIFIED
                                                                                                                                                                      COMPLAINT
                                                                                                            Plaintiff,
                                                                                                                                                                      Index         8
                                        -against-



          PHILADELPHIA                                   INDEMNITY                    INSURANCE                     COMPANY,


                                                                                                             Defendant.


          ---------------------------------------------------------------------------X




                           Plaintiff,               by    her     attorney,           LAW         OFFICES              OF ANCONA                    ASSOCIATES,                     complaining                  of


          the    defendant                    herein,       as and          for     a cause       of    action,      respectfully               show(s)       to this      Court           and      alleges


          upon        information                     and       belief      as follows:



     .
                           1.                  That       at all     times         hereinafter          mentioned,              the     plaintiff      ANDREA               CORNACHIO


          was     and           still    is a resident               of     the     County         of   Bronx,           City     and     State      of New        York,




                           2.                  That       on April           30,     2014,       and    at all      times       hereinafter           mentioned,              the       plaintiff        was


          the    operator                of    a motor            vehicle          bearing       license       plate        number          DMC1122,               State      of New             York,


          with       the        permission                and      consent          of   the     owner,       Damon             House        New      York,        Inc.,    either          express        or


          implied.


                           3.                  That       on     April      30,     2014,        and    at all      times       hereinafter           mentioned,           Marta            Lynn


          Granteed                was         the    owner          of    a motor        vehicle          bearing         license       plate       number         GHN8736,                 State     of


          NewYork.


                           4.                  That       on April          30,     2014,        and    at all      times       hereinatter          mentioned,            Samuel              Santana


          was     the       operator                of   a motor            vehicle          bearing       license        plate       number         GHN8736,              State         of New          York,


          with     the          permission                and      consent          of the       owner,       Marta         Lynn        Granteed,         either       express            or implied,




                                                                                                           2 of 6
FILED: BRONX COUNTY CLERK 02/16/2018 12:34 PM                                                                                                                                                                    INDEX NO. 22039/2018E
        Case
NYSCEF DOC.   1:19-cv-01301-RLM
            NO.  1                                                         Document 28-13 Filed 07/12/19 Page 12RECEIVED
                                                                                                                 of 46 PageID #: 251
                                                                                                                          NYSCEF:  02/21/2018




                            5.                 That       at all       times           hereinafter                mentioned,                    westbound                  Bruckner              Expressway                    at/or


          100       feet         east     of    Leland            Avenue,                Bronx,             New        York             was      and      still     is,     a public            highway                in use         by


          the      residents              of the         State         ofNew              York           and      others.


                            6.                 That      on      April           30,     2014,           the      operator              Samuel            Santana              while          fleeing          from        the        scene


          of    law        enforcement                   in pursuit               of     arrest          and      struck           the     plaintiff's              motor             vehicle          at the         aforesaid


          location.


                            7.                 That      on April             30,        2014,           at the        aforesaid                location,           the        aforesaid            motor             vehicles


          were        in    contact.


                            8.                 That      on February                     25,       2016,          by      certified             record,           the     New          York         State        Department


          of Motor               Vehicles              deemed             that         the      vehicle           owned            by     Marta           Lynn            Granteed              and       operated             by


          Samuel             Santana             did       not    have           Insurance                Coverage                 in    effect          on the          aforesaid              date      of     accident.


                            9.                 That      because            of the             above-mentioned                            occurrence,                   plaintiff            was         caused          to sustain


          serious           personal             injuries            and     to have                suffered              shock,         pain         and      mental            anguish            and,         upon


          information                   and      belief,         all     of plaintiff                s injuries              and        their        effects        will       be permanent;                      and      that       as a


          result       of        said     injuries          plaintiff             has        been         and      will      continue                to be obliged                    to incur           expenses              for


          medical            care        and      attention;               and         plaintiff            has     been         and          will     continue             to be rendered                     unable            to


          perform            plaintiffs                normal            activities              and        has    sustained                  a resultant               loss     therefrom.


                            10.                That      plaintiff           has         sustained              a serious               injury         as defined                in       Subsection              (d)     of


          Section           5102          of the         Insurance                Law           of the         State         of New              York.


                            11.                This      action          falls         within            one      or more               of the        exceptions                set forth           in     CPLR           Section


          1601.


                            12.                That      pursuant             to the            insurance               policy           number             PHPK943128,                         issued           by     the


          defendant                in the        State        of New              York,            the      defendant               contracted                 to insure              Damon              House           New


          York,        Inc.,        the        vehicle           operated              by      plaintiff,              for    the        period          including              April         30,        2014.


                            13,                That      pursuant             to said              policy,         defendant                  contracted                with        its     insured         to provide


          uninsured                motorist             coverage.




                                                                                                                   3 of 6
FILED: BRONX COUNTY CLERK 02/16/2018 12:34 PM                                                                                                                                     INDEX NO. 22039/2018E
        Case
NYSCEF DOC.   1:19-cv-01301-RLM
            NO.  1                                            Document 28-13 Filed 07/12/19 Page 13RECEIVED
                                                                                                    of 46 PageID #: 252
                                                                                                             NYSCEF:  02/21/2018




                          14.     That      pursuant         to said           insurance               policy       defendant             contracted           to provide         uninsured


                          motorist         coverage         limits            of    $1,000,000.00.


                          15.     That      in    breach      of the           aforesaid              insurance             policy/contract,              defendant         has    failed     and


          refused         to adjust         and     pay     the     full       value         of plaintiff's            insured            motorist        claim.


                          16.     That      as a result           of the           foregoing,           the     plaintiff           has    sustained          damages         in accordance


          with      the    above         allegations         and       prays           for    relief       commensurate                      therewith.


                                WHEREFORE,                        plaintiff           ANDREA                  CORNACHIO                       demands         judgment          against     the


          defendant             in an amount             exceeding                 the jurisdictional               limits          of all     lower      Courts      which       would


          otherwise             have     jurisdiction,        together                with      the     interest,       cost        and      disbursements            of this     action.


          Dated:          Mineola,          New      York

                          February           15, 2018




                                                                                                          Yours,             ,td,
                                                                                                                            etc'.




                                                                                                        DUSTIN               A.     LEVINE,            ESQ.
                                                                                                        ANCONA                    ASSOCIATES

                                                                                                         Attorney             for    Plaintiff(s)           Andrea       Cornachio

                                                                                                        Off Ice       and      flailing         Address:
                                                                                                        220     Old         Country          Road

                                                                                                        Mineola,             New       York         11501

                                                                                                        (516)       739-1803




                                                                                                       4 of 6
FILED: BRONX COUNTY CLERK 02/16/2018 12:34 PM                                                                                                                                               INDEX NO. 22039/2018E
        Case
NYSCEF DOC.   1:19-cv-01301-RLM
            NO.  1                                                 Document 28-13 Filed 07/12/19 Page 14RECEIVED
                                                                                                         of 46 PageID #: 253
                                                                                                                  NYSCEF:  02/21/2018




                                        ATTORNEY                      AFFIRMATIONWERIFICATION




          STATE            OF    NEW YORK                      }


                                                               } ss:
          COUNTY                OF NASSAU




                          I, the      undersigned,                 an attorney                admitted         to practice             in     the     Courts         of New           York          State,     state


          under      penalty           of    perjury          that     I am         one        of   the     attorneys           for         the     plaintiff(s)           in   the        within       action;        I


          have     read      the      foregoing          VERIFIED                    COMPLAINT                        and      know          the     contents            thereof;      the      same         is true


          to my      own        knowledge,              except         as to the              matters       I believe           to be true.                 The      reason         this     verification            is


          made       by     me and           not   by     my         client(s),           is that         my       client(s)        are      not      presently            in   the    County           where          I


          maintain          my        offices.          The          grounds             of     my        belief        as     to     all         matters          not     stated          upon       my       own


          knowledge             are    the    materials              in my        file    and       the   investigation               conducted               by     my office.


          Dated:      Mineola,              New        York

                          February           15, 2018




                                                       DUST                   .    LEV,                   ESQ,




                                                                                                        5 of 6
FILED: BRONX COUNTY CLERK 02/16/2018 12:34 PM                                                            INDEX NO. 22039/2018E
        Case
NYSCEF DOC.   1:19-cv-01301-RLM
            NO.  1                                      Document 28-13 Filed 07/12/19 Page 15RECEIVED
                                                                                              of 46 PageID #: 254
                                                                                                       NYSCEF:  02/21/2018




                File    #:


                Index        #:


                SUPREME                  COURT            OF THE     STATE    OF NEW          YORK
                COUNTYOF                    BRONX


                 ANDREA                 CORNACHIO,


                                                                             Plaintiff,


                                             Against            -                         .   ·-




                PHILADELPHIA                         INDEMNITY          INSURANCE             COMPANY,


                                                                             Defendant.




                SUMMONS                   WITH            VERIFIED      COMPLAINT




                DUSTIN             A.    LEVINE,           ESQ.
                ANCONA                  ASSOCIATES
                Attorney          for    Plaintiff(s)       ANDREA       CORNACHIO
                220     Old       Country          Road
                Mineola           New       York        11501

                (516)      739-1803




                                                                             6 of 6
Case 1:19-cv-01301-RLM Document 28-13 Filed 07/12/19 Page 16 of 46 PageID #: 255




                    EXHIBIT K-3
FILED: SUFFOLK COUNTY CLERK 08/22/2018 09:39 AM                                                                                                                                                          INDEX NO. 616641/2018
        Case
NYSCEF DOC.   1:19-cv-01301-RLM
            NO.  1                                                                 Document 28-13 Filed 07/12/19 Page 17RECEIVED
                                                                                                                         of 46 PageID #: 256
                                                                                                                                  NYSCEF:  08/22/2018




   SUPREME                  COURT              OF THE               STATE             OF     NEW YORK
   COUNTY                 OF SUFFOLK
   _ _ _ _ _ _ _ _ _ _ _ _ _ - - _ _ _ - - - - - - - - - - - - - - - ----x                                                                       Fee     Paid
                                                                                                                                                 Suffolk            County             Clerk

   BONNIE              R.     SCHREIBER,                                                                                                         Plaintiff(s)                designate(s)
                                                                                                                                                 Suffolk            as the       place           of    trial



                                                                   Plaintiff(s),                                                                 The       basis        of     the        venue        is

                                                                                                                                                 Plaintiff           s Residence



                                 - against             -                                                                                           SUMMONS

   PHILADELPHIA                         INDEMNITY                         INSURANCE                                                              Plaintiff(s)                reside(s)            at
   COMPANY                    and     ALLSTATE                      INSURANCE                                                                    3003         Eagle           Avenue

   COMPANY,                                                                                                                                      Medford,               New          York          11763

                                                                   Defendant(s),

                                                                                                                                                 County            of    Suffolk

   -------------------------------------x

   TO THE             ABOVE-NAMED                               DEFENDANT(S):



                                 YOU               ARE             HEREBY                    SUMMONED                             to       answer            the    complaint                in this           action     and    to serve

   a copy        of your        answer,            or if the            complaint           is not    served      with         this    summons,                    to serve          a notice           of appearance,              on the
   Plaintiffs          Attorney(s)                 within          20    days       after    the     service      of    this     summons,                    exclusive               of    (or     within         30     days    after   the

   service        is complete                if this        summons             is not      personally          delivered             to you         within             the    State        of New              York);     and     in case

   of    your     failure        to appear                 or answer,         judgment             will   be taken             against        you       by      default          for       the     relief       demanded           herein.



   Dated:         Melville,          New           York
                    April        3, 2018                                                                       STEVEN                 D.            LLINGER                    & ASSOCIATES
                                                                                                               Attorneys              fo         laintiff(s)-Bonnie                         R.     Schreiber

                                                                                                               Mailing            Ad        ress:

   Defendant(s)               Address:                                                                         Post      Office            Box      369

                                                                                                               Huntingten                   Station,            New           York          11746
                                                                                                               Office          Address:

   PHILADELPHIA                              INDEMNITY                                                         5 Threepence                  Drive

   INSURANCE                      COMPANY                                                                      Melville,              New        York         11747

   One       Bala       Plaza,        Suite          100                                                       (631)       243-3709

   Bala         Cynwyd,             Pennsylvania                    19004



   ALLSTATE                    INSURANCE                           COMPANY
   878      Veterans            Memorial                    Highway
   Hauppauge,                 New           York           11788




                                                                                                                1 of 6
FILED: SUFFOLK COUNTY CLERK 08/22/2018 09:39 AM                                                                                                                                               INDEX NO. 616641/2018
        Case
NYSCEF DOC.   1:19-cv-01301-RLM
            NO.  1                                                         Document 28-13 Filed 07/12/19 Page 18RECEIVED
                                                                                                                 of 46 PageID #: 257
                                                                                                                          NYSCEF:  08/22/2018




        SUPREME                   COURT              OF THE                    STATE              OF      NEW YORK
        COUNTY                 OF SUFFOLK
        --------------------------------------x
        BONNIE               R.   SCHREIBER,                                                                                                                  Index      No.:



                                                                           Plaintiff(s),


                                      - against             -                                                                                                 VERIFIED
                                                                                                                                                              COMPLAINT
        PHILADELPHIA                         INDEMNITY                               INSURANCE
        COMPANY                   and      ALLSTATE                         INSURANCE
        COMPANY,


                                                                           Defendant(s),
        --------------------------------------x



                                      Plaintiff(s),                BONNIE                    R.     SCHREIBER,                      by    her      attorneys,         STEVEN             D.     DOLLINGER                   &


        ASSOCIATES,                        complaining                         of     the         defendant(s),                   PHILADELPHIA                         INDEMNITY                    INSURANCE


        COMPANY                   and      ALLSTATE                         INSURANCE                          COMPANY,                     alleges:


                        1.            At     all     times             hereinafter                mentioned,               the     plaintiff(s),            BONNIE            R.    SCHREIBER,                   is and



        continues            to be a resident                     of     the        County          of     Suffolk,             State     of New        York.



                        2.            Upon              information                    and         belief,         at     all     times         hereinafter            mentioned,             the       defendant(s),


        PHILADELPHIA                         INDEMNITY                               INSURANCE                        COMPANY,                      is authorized             to do      business          in the    State



        of     New      York        and      in     fact        does       business               in the         State      of New          York.



                        3.            Upon              information                    and         belief,         at     all     times         hereinafter           mentioned,              the       defendant(s),


        ALLSTATE                  INSURANCE                             COMPANY,                          is authorized                 to do      business         in the      State    of New           York      and     in



        fact     does        business         in the            State       of       New          York.



                       4.             That         plaintiff(s),                 BONNIE                  R. SCHREIBER,                       on      May      24,     2016,        at approximately               1 1:49,



        was     a passenger             in a 2014               Hyundai,               four        (4)    door      sedan,         registered          to E-Z       Dual      Control,          Inc.,    and     insured



        by     defendant(s),               PHILADELPHIA                                   INDEMNITY                       INSURANCE                    COMPANY.


                        5.            That         on      said        date         and     time,         plaintiff(s),             BONNIE             R.     SCHREIBER,                  was




                                                                                                                 2 of 6
FILED: SUFFOLK COUNTY CLERK 08/22/2018 09:39 AM                                                                                                                                                      INDEX NO. 616641/2018
        Case
NYSCEF DOC.   1:19-cv-01301-RLM
            NO.  1                                                            Document 28-13 Filed 07/12/19 Page 19RECEIVED
                                                                                                                    of 46 PageID #: 258
                                                                                                                             NYSCEF:  08/22/2018




        involved          in      an     automobile                     accident,           on    public               roadway               known           as Riverside                Avenue,          100     feet     east      of


        Market        Street,           Town         of     Brookhaven,                     County               of     Suffolk,             State      of    New         York.


                     6.                 Due       to the           severe        injuries           sustained                  by     the     plaintiff(s),             BONNIE                R.



        SCHREIBER,                      there       is exposure                 of    the     insured's                  uninsured/underinsured                                automobile             policy.



                                                                        AS AND              FOR        A FIRST                       CAUSE              OF ACTION
                     AGAINST                     DEFENDANT(S)                                PHILADELPHIA                                       INDEMNITY                        INSURANCE                      COMPANY


                     7.                 The         plaintiff(s),                 BONNIE                   R.         SCHREIBER,                        placed           defendant(s),               PHILADELPHIA


        INDEMNITY                       INSURANCE                             COMPANY,                 on         notice            of   this       accident.



                     8.                 That         the          insured,            E-Z         Dual                Control,              Inc.,            was        issued           an    insurance           policy           by


        PHILADELPHIA                            INDEMNITY                        INSURANCE                             COMPANY,                       under          policy       number           PHPKl244664,                   and



        was    effective            from         October                23,    2015     through                 October              23,     2016,           claim       number           issued      under       said      policy


        is 987210.



                     9.                 The      plaintiff(s)                 makes         claim          for        uninsured/underinsured                                  motorist         benefits         in the    sum        of



        what       is believed               to be     ONE MILLION                            DOLLARS                          AND           00/100           ($1,000,000.00).



                      10.              The      defendant(s),                   PHILADELPHIA                                  INDEMNITY                       INSURANCE                       COMPANY,                   violated



        said     policy          agreement             by         not     adjusting           said         claim,             pursuant            to Regulation                  35D      of the      Insurance           Law        of



        The      State      of    New          York.



                      11.           This        lawsuit            is commenced                      within             the      appropriate                 time       frame.



                                                                    AS         AND      FOR            A SECOND                             CAUSE              OF       ACTION
                                       AGAINST                     DEFENDANT(S)                                 ALLSTATE                          INSURANCE                         COMPANY


                      12.               This      plaintiff              repeats,       reiterates                    and     realleges              each      and      every       allegation            contained          in



        paragraphs               1 through             I1     of        the    complaint             inclusive                 with         the      same       force         and   effect         as those       said



        paragraphs               were        more         fully         and     completely                 set        forth         herein          at length.



                      13.               The       plaintiff(s),                 BONNIE               R.      SCHREIBER,                             placed         defendant(s),               ALLSTATE


        INSURANCE                       COMPANY,                         on    notice        of     this        accident.




                                                                                                                 3 of 6
FILED: SUFFOLK COUNTY CLERK 08/22/2018 09:39 AM                                                                                                                                               INDEX NO. 616641/2018
        Case
NYSCEF DOC.   1:19-cv-01301-RLM
            NO.  1                                                     Document 28-13 Filed 07/12/19 Page 20RECEIVED
                                                                                                             of 46 PageID #: 259
                                                                                                                      NYSCEF:  08/22/2018




                          14.           That       the       insured       plaintiff(s),                BONNIE                R.    SCHREIBER,                          was     issued       an insurance



         policy          by     ALLSTATE                  INSURANCE                     COMPANY,                           under      policy            number           933883666,                and      was



         effective            from      April       12,      2016        through           October             12,        2016,     claim          number           issued         under          said     policy       is



         0416652931.



                          15.           The       plaintiff(s)            makes         claim           for    uninsured/underinsured                                   motorist          benefits          in the      sum



         of   what        is believed             to be       ONE HUNDRED                               THOUSAND                        DOLLARS                   AND          00/100        ($100,000.00)


                          16.           The      defendant(s),              ALLSTATE                          INSURANCE                       COMPANY,                     violated         said         policy


         agreement               by    not      adjusting          said     claim,         pursuant              to Regulation                  35D        of     the     Insurance           Law          of The       State



         of   New         York.



                          17.          This      lawsuit          is commenced                  within              the    appropriate              time        frame.



                                         WHEREFORE,                         it is respectfully                      requested            that      Judgment               be issued          in favor             of the



         plaintiff(s),            BONNIE                R.    SCHREIBER,                    against            defendant(s),                  PHILADELPHIA                            INDEMNITY


         INSURANCE                      COMPANY,                    on     the     First     Cause             of    Action,            and     it is respectfully                  requested              that



         Judgment               be issued          in     favor     of    the      plaintiff(s),               BONNIE               R.     SCHREIBER,                      against         defendant(s),


         ALLSTATE                      INSURANCE                    COMPANY,                       on    the        Second          Cause          of    Action           and      that     the     rights        and



         obligations              of    the     parties        be decided             by    this        Court.



         Dated:          Melville,            New         York

                         April         3, 2018


                                                                                                         STEVEN                     . DOLLINGER                          & ASSOCIATES
                                                                                                         Attorney                  or P aintiff(s)-Bonnie                          R.     Schreiber

                                                                                                         Mailing                   ddr½ss:

                                                                                                         Post         Office         Box        369
                                                                                                         Huntington                     Station,          New           York       11746
                                                                                                         Office            Address:

                                                                                                         5 Threepence                    Drive

                                                                                                         Melville,                New      York          11747

                                                                                                         (631)            243-3709




                                                                                                          4 of 6
FILED: SUFFOLK COUNTY CLERK 08/22/2018 09:39 AM                                                                                                                                   INDEX NO. 616641/2018
        Case
NYSCEF DOC.   1:19-cv-01301-RLM
            NO.  1                                                   Document 28-13 Filed 07/12/19 Page 21RECEIVED
                                                                                                           of 46 PageID #: 260
                                                                                                                    NYSCEF:  08/22/2018




                                                                                        VERIFICATION



        STATE              OF    NEW YORK                       )

                                                                )     ss.:

        COUNTY                  OF SUFFOLK                      )




                          BONNIE              R. SCHREIBER,                         being        duly     sworn,      deposes          and    says:          deponent       is the     Plaintiff     in the



        within        action;           deponent        has     read         the     foregoing            Complaint          and   knows              the     contents      thereof;        the    same     is



        true     to deponent's                own     knowledge,               except         as to the         matters      therein         stated         to be alleged         upon     information



        and      belief,        and      as to those          matters,             deponent          believes         it to be true.



                                        The    grounds          of     deponent's                belief     as to     the    matters         not      stated      upon      her    knowledge             is as



        follows:           deponent's           personal             knowledge              of     the    within      action.




                                                                                                     x

                                                                                                        BONNIE              SCHREIBER
        Sworn         t     b         re me this

                   Day      o                       , 2018




        Notary                   blic




                                MARILYNFABRY
                 NOTARY         PUBLIC.       STATE OF NEW
                                                              YORK
                          Registration        No. 01FA6369228
                           Qualified       in Suffolk
                                                             County
                   Commission             Expires
                                                     January         2, 2022                                                                                                16-028




                                                                                                          5 of 6
FILED: SUFFOLK COUNTY CLERK 08/22/2018 09:39 AM                                                                                                                                                                  INDEX NO. 616641/2018
        Case
NYSCEF DOC.   1:19-cv-01301-RLM
            NO.  1                                                                      Document 28-13 Filed 07/12/19 Page 22RECEIVED
                                                                                                                              of 46 PageID #: 261
                                                                                                                                       NYSCEF:  08/22/2018




   INDEX                   NO.:
   SUPREME                        COURT   Off                        THE        STATE           OF NEW YORK
   COUNTY                        OF SUFFOLK

  ITONNIE                   SCHREIBER,

                                                                                       Plaintiff(s),
                                        -against-




  PHILADELPHIA                                       INDEMNITY                      INSURANCE                       COMPANY                       and         ALLSTATE
  INSURANCE                             COMPANY,

                                                                                      Defendant(s),



  By:
  Steven             D.     Dellinger,                      s    .


                                                                                SUMMONS                  AND         VERIFIED                       COMPLAINT

                                                                                          Steven          D.    Dallinger               &      Associates
                                                                                                       Attorneys             for       Plaintiff
                                                                                                          office   , Telephone
                                                                                                         5 Threepence       Drive
                                                                                                 Melville,           New           York           11747
                                                                                                      Tel:          (631)      243-3709
                                                                                                         Mailing            Address
                                                                                                           Post           Office          Box        369
                                                                                      Huntington                Station,            New          York            11746


  To:


                           for     Defendant                    -
  Attorney

  Service             of    a copy              of    the       within                                                                                                                           is hereby       admitted.


  Dated,                                                                                                                           ..........................................................
                                                                                                                                       Attorney(s)                   for


  SIR:         Please            take        notice
  ONOTICE                        OF          ENTRY
  that         the    within                 is a (certified)              true       copy    of a
  duly         entered             in         the office      of          the     clerk    of the within                  aâmed             court          on                                                            2018
  ONOTICE                        OF SETTLEMENT
  that         an    order                                                                              of which            the      within             is a true              copy             will   be    presented       for
  settlement                to the            HON.                                                     one     of   the     judges
  of     the     within           named              Court,          at
  on                 2018               at




                                                                                                                     STEVEN                    D.       DOLLINGER                                 & ASSOCIATES
                                                                                                                     Attorney for   Plaintiff(s)
                                                                                                                     O ice Address:
                                                                                                                     5             eepence             Drive
                                                                                                                     Melville,              New           York           11747
                                                                                                                     Tel:    (631)             243-3709
                                                                                                                     Mailing       Address
                                                                                                                     Post    Office    Box                     369
                                                                                                                     Huntington                      Station,              New          York           11746



                                                                                                                          6 of 6
Case 1:19-cv-01301-RLM Document 28-13 Filed 07/12/19 Page 23 of 46 PageID #: 262




                   EXHIBIT K-4
FILED: BRONX COUNTY CLERK 03/15/2018 06:04 PM                                                                                                                                                         INDEX NO. 23068/2018E
        Case
NYSCEF DOC.   1:19-cv-01301-RLM
            NO.  1                                                        Document 28-13 Filed 07/12/19 Page 24RECEIVED
                                                                                                                of 46 PageID #: 263
                                                                                                                         NYSCEF:  03/15/2018




              SUPREME                 COURT              OF THE              STATE            OF NEW                 YORK
              COUNTY               OF BRONX
              ----------------------------------------------------------------------X                                                    X
          MIGUEL                  ABAD,                                                                                                                                    Index        No.:



                                          Plaintiff,
                                                                                                                                                                             SUMMONS
                                -against-                                                                                                             The        basis      of Venue             is the
                                                                                                                                                      residence             of the         Plaintiff        who
          PHILADELPHIA                               INDEMNITY                   INSURANCE                                                            resides          at 31 North               Street,         Bronx

              COMPANY,                   and     PHILADELPHIA                           INSURANCE                                                     NY         10468
              COMPANIES


                                          Defendant.
              ----------------------------------------------------------------------X




         To       the     above-named                  Defendant(s):


         YOU            ARE         HEREBY                   SUMMONED                         to   answer              the     complaint                in      this      action        and      to      serve     a copy
         of      your        answer,           or,      if     the    complaint               is   not          served            with       this        summons,                  to      serve         a Notice           of

         Appearance,                  on the         Plaintiff            Attorneys         within              20   days         after      service             of this          summons,               exclusive          of

         the        day      of     service            (or       within        30      days        after         the         service         is       complete               if      the      summons                is   not

         personally               delivered            to     you     within          the     State        of    New          York);           and         in    case       of     your        failure       to    appear
         or       answer,           judgment                 will     be       taken        against              you         by      default            for        the      relief          demanded                in    the
         complaint.


         Dated:           Brooklyn,            New           York,
                          March          10th,       2018


                                                                                                                             BLANK                &     STAR,              PLLC

                                                                                                                             Attorney             for        Plaintiffs
                                                                                                                             387       New          Lots        Avenue

                                                                                                                             Brooklyn,                New          York           11207
                                                                                                                             Tel.:        (718)         498-3333




                                                                                                           1 of 8
FILED: BRONX COUNTY CLERK 03/15/2018 06:04 PM                                                                                                                                         INDEX NO. 23068/2018E
        Case
NYSCEF DOC.   1:19-cv-01301-RLM
            NO.  1                                                   Document 28-13 Filed 07/12/19 Page 25RECEIVED
                                                                                                           of 46 PageID #: 264
                                                                                                                    NYSCEF:  03/15/2018




           SUPREME                 COURT              OF THE              STATE          OF NEW                 YORK
           COUNTY                OF BRONX
           ----------------------------------------------------------------------X                                              X
           MIGUEL               ABAD,                                                                                                                          Index     No.:



                                       Plaintiff,
                                                                                                                                                               COMPLAINT
                              -against-



           PHILADELPHIA                            INDEMNITY                    INSURANCE
           COMPANY,                    and      PHILADELPHIA                         INSURANCE
           COMPANIES


                                       Defendant.
           ----------------------------------------------------------------------X


                        The     Plaintiff,           by     his    attorneys,        BLANK                4     STAR,           PLLC,          complaining              of the        Defendant,



         respectfully           alleges,           upon       information            and       belief,        as follows:


           AS AND               FOR A              FIRST          CAUSE          OF ACTION                      AGAINST                   PHILADELPHIA                           INDEMNITY
                                                                                INSURANCE                       COMPANY


                        1.        At      all      times      mentioned              herein,        Plaintiff          was,       and      still    is,   a resident            of    the    County        of



         Bronx,         State     of New            York.


                        2.        At      all       times         hereinafter          mention,               the      Defendant,              PHILADELPHIA                           INDEMNITY


         INSURANCE                     COMPANY,                      is   a corporation                  licensed         to     do      business         in    the     State        of     New    York,


         and      is in the       business            of,     among          other     things,           providing             insurance           coverage.


                        3.        At         all      times           mentioned                herein,              Defendant,               PHILADELPHIA                             INDEMNITY


         INSURANCE                     COMPANY,                     was      a foreign           corporation              duly        authorized           to    conduct             business      in the


          State    of New           York.


                        4.        At         all      times          mentioned                 herein,              Defendant,              PHILADELPHIA                              INDEMNITY


         INSURANCE                      COMPANY                       does       business            in       the      State        of    New         York         as    "PHILADELPHIA


         INSURANCE                     COMPANIES".




                                                                                                     2 of 8
FILED: BRONX COUNTY CLERK 03/15/2018 06:04 PM                                                                                                                                                                 INDEX NO. 23068/2018E
        Case
NYSCEF DOC.   1:19-cv-01301-RLM
            NO.  1                                                           Document 28-13 Filed 07/12/19 Page 26RECEIVED
                                                                                                                   of 46 PageID #: 265
                                                                                                                            NYSCEF:  03/15/2018




                       AS AND                   FOR A SECOND                                   CAUSE           OF ACTION                            AGAINST                        PHILADELPHIA
                                                                                       INSURANCE                           COMPANIES




                       5.            At          all      times               mentioned                   herein,               Defendant,                   PHILADELPHIA                                    INSURANCE


         COMPANIES,                        was         a foreign              corporation               duly         authorized                    to conduct             business               in the        State       of New


         York.


                       6.            At          all      times              mentioned                  herein,                 Defendant,                  PHILADELPHIA                                     INSURANCE


         COMPANIES                         does          business                in     the       State        of     New              York          as     "PHILADELPHIA                                    INDEMNITY

                                          COMPANIES"
         INSURANCE


                       7.            At         all    times           hereinafter                mention,                the         Defendant,                 PHILADELPHIA                                INSURANCE


         COMPANIES,                        is     a corporation                       licensed          to    do      business                in     the     State            of    New         York,          and       is     in   the


         business           of,     among              other          things,         providing              insurance                 coverage.


                    AS AND                 FOR            A THIRD                     CAUSE               OF        ACTION                    AGAINST                     ALL             DEFENDANTS


                       8.            In    connection                    with          such       business,               the     Defendants                     issued            and      administered                  policies


         of      automobile                 insurance                   which                provide         coverage                   for        claims             arising             out        of     motor             vehicle



         collisions,              in particular                for      claims           of     loss,     damage                and/or         injury.


                       9.             In    connection                    with         its     business,            Defendants                     issued        an insurance                   policy          under          policy


         number         PHPK1197159                              to     THE           INSTITUTE                     OF APPLIED                        HUMAN                        DYNAMICS,                        insuring         the


         vehicle       operated                  by     Plaintiff,              MIGUEL                  ABAD              for     the     period            of    July         1st,       2014        through            July        1st,


         2015,      covering               a certain              2013          Ford          motor        vehicle.


                       10.           Pursuant               to        said       policy,           in     consideration                       of     certain           sums           of     money             duly        paid         to



         Defendant(s)                      as          premiums,                       Defendant(s)                        provided                  the          Plaintiff                 with            Supplementary


         Uninsured/Underinsured                                       Motorist                 coverage              in         the      amount                  of      at         least        1        Million             Dollars



         ($1,000,000.00)                   per         person           and      at least         1 Million               Dollars         ($1,000,000.00)                           per     occurrence.




                                                                                                               3 of 8
FILED: BRONX COUNTY CLERK 03/15/2018 06:04 PM                                                                                                                                                                    INDEX NO. 23068/2018E
        Case
NYSCEF DOC.   1:19-cv-01301-RLM
            NO.  1                                                            Document 28-13 Filed 07/12/19 Page 27RECEIVED
                                                                                                                    of 46 PageID #: 266
                                                                                                                             NYSCEF:  03/15/2018




                                                                                                               Policy"
                           11.         Said          policy          (hereinafter                  "the        Policy"),             was       valid        and        in effect             on March                 30th,        2015.


                           12.         On March                  30th,             2015,       Plaintiff            operated                 the     aforesaid               insured           motor            vehicle             on     the


         Grand         Concourse                     Avenue                at its        intersection               with         E     179th         Street,           County             of    Bronx,              State      of    New


         York.


                           13.         On March                     30th,          2015,       the        insured           motor             vehicle           that        the        Plaintiff          occupied                 was      in


         contact           with        a second               motor           vehicle,             which          vehicle,             upon          information                   and       belief,          was      owned              and


         operated                by    tortfeasor,              KERRY                    BRETON.


                           14.         The       said          occurrence                  was       duly         reported              to    the        proper           police          authorities                 on     the     same



         day,        and     in any          event,           within              twenty         four          hours       of the           said      occurrence.


                           15.         The       aforesaid                  occurrence               was          caused             wholly           and       solely            by    reason           of     the     negligence


         of     the        operator             of      the      second               motor           vehicle,              without                any      fault           or     negligence                  on      the       part       of


         Plaintiff           contributing                 thereto.


                           16.         Plaintiff              timely               and      duly          made          claim          to     the        Defendant                     under        the        Supplementary


         Uninsured/Underinsured                                       motorist             provisions               of the           Policy.


                           17.         Plaintiff              has      in     all    relevant              respects              complied                with       all     the        relevant           provisions                of     the


         Policy.


                           18.         Plaintiff              commenced                      legal         action          against            tortfeasor,                 KERRY                BRETON,                     and       on     or


         about         August                7th,       2017,               the       tortfeasor's                  insurance                  carrier,             Travelers                  Insurance                   Company,


         tendered            the       entire         limits          of     its    insurance                  coverage,             in the         amount             of        $100,000.00.


                           19.         By       tendering                   the     entire          limits         of      its       insurance              coverage,                  the     tortfeasor's                  coverage


         with        Travelers              Insurance                 Company                 was         exhausted.


                           20.         Plaintiff               duly          notified              Defendant                 of       the          tender         of        the        insurance                coverage,                 and


         obtained                the     Defendant's                        consent           on          or     about           September                  5th,          2017,           to       the        settlement                 with




                                                                                                                    4 of 8
FILED: BRONX COUNTY CLERK 03/15/2018 06:04 PM                                                                                                                                                                        INDEX NO. 23068/2018E
        Case
NYSCEF DOC.   1:19-cv-01301-RLM
            NO.  1                                                              Document 28-13 Filed 07/12/19 Page 28RECEIVED
                                                                                                                      of 46 PageID #: 267
                                                                                                                               NYSCEF:  03/15/2018




         KERRY             BRETON.


                         21.           Plaintiff            is    entitled                to        recover               under          the       Policy            by      reason           of       the      injuries              he    has


         sustained             as a result             of the              said      March             30th,          2015            occurrence                involving              an underinsured                           vehicle.


                         22.           Defendant                 has             wholly             refused,               failed         and           neglected              to     make            any        adjustments                     of


         plaintiff's            claim.


                         23.           By        failing         to         adjust         or        make            any         payments                 on     plaintiff's              claim            under           the        Policy,


         Defendant               breached              the       provisions                    of     its     insurance                 contract.


                                                            AS AND                      FOR           A FOURTH                           CAUSE                 OF      ACTION


                         24.           Plaintiff           repeats,               reiterates                and       realleges              each         and        every          allegation             contained


         herein         above          in paragraphs                        Al     through              A23           inclusive                  with     the        same       force         and       effect        as if


         hereinafter             set forth             at length.


                         25.            As       a result        of the            aforesaid                contact,             Plaintiff              was     injured.


                         26.            As       a result         of        the      aforesaid                occurrence,                    Plaintiff            sustained              a serious              personal                injury


         as    defined           in      Section             5102(d)                 of       the     Insurance                   Law            and/or         economic                loss          greater         than            a basic


         economic               loss        as defined                in        Section         5102(a)               of the           Insurance                Law.


                         27.           Plaintiff           was         seriously                injured.


                         28.           Pursuant             to    Section                 3420(f)(2)                  of        the    Insurance                Law,         Section           5102           of     the     Insurance


         Law       does        not      apply         to this              action.


                         29.           Upon          information                        and         belief,          pursuant                to     Defendant's                     insurance                contract,                Section


         5102          of the     Insurance                 Law            does         not     apply          to this            action.


                         30.           This         action            falls         within             one           or     more            of     the        exceptions                set        forth        in    CPLR                 1602



         including,             but      not       limited            to CPLR                   1602          (2),        (6)     and       (7).


                         28.                By      reason                 of     the         foregoing,                   Plaintiff              has         been        damaged                in     the          sum         of     FIVE




                                                                                                                          5 of 8
FILED: BRONX COUNTY CLERK 03/15/2018 06:04 PM                                                                                                                INDEX NO. 23068/2018E
        Case
NYSCEF DOC.   1:19-cv-01301-RLM
            NO.  1                                    Document 28-13 Filed 07/12/19 Page 29RECEIVED
                                                                                            of 46 PageID #: 268
                                                                                                     NYSCEF:  03/15/2018




         MILLION            DOLLARS          ($5,000,000.00),             together         with     the     costs       and     disbursements       of this     action.



                    WHEREFORE,                 Plaintiff         demands            judgment               against            the     Defendants        on    the   FIRST,


          SECOND,           THIRD      and     FOURTH            Causes        of     actions        in     the      sum       of    FIVE     MILLION         DOLLARS


         ($5,000,000.00),           together      with     the    costs     and      disbursements                   of this        action.



                                                                                     Yours,        etc.




                                                                                     BLANK            &     STAR,             PLLC
                                                                                     Attorneys            for     Plaintiff

                                                                                     387      New         Lots      Avenue

                                                                                     Brooklyn,             New        York          11207

                                                                                     (718)        498-3333




                                                                                     6 of 8
FILED: BRONX COUNTY CLERK 03/15/2018 06:04 PM                                                                                                                                                  INDEX NO. 23068/2018E
        Case
NYSCEF DOC.   1:19-cv-01301-RLM
            NO.  1                                                      Document 28-13 Filed 07/12/19 Page 30RECEIVED
                                                                                                              of 46 PageID #: 269
                                                                                                                       NYSCEF:  03/15/2018




                                                                                  ATTORNEY                  VERIFICATION



                       I,     the     undersigned,                    an      attorney          admitted            to       practice            in     the        courts         of     New         York       State,

         affirms       the        following              statements                to be true      under          the        penalties           of perjury:

                       1.                 I am the            attorney            of record       for     the     plaintiff(s)               in the          within         action.

                       2.                 I    have           read      the        foregoing            Summons                  and         Complaint                   and       know         the         contents


         thereof;           the     same         is true        to    my      own       knowledge,                except          as to the             matters             therein       alleged           to be      on

         information                and       belief,         and     as to those            matters        I believe             it to be true.

                       3.                 The        reason          this     verification             is made           by     me and                not     by      the    plaintiff         (s)     is because

         the   plaintiff            reside(s)            without            the    County        where           I maintain              my office.

                       4.                 The        grounds           of     my belief         as to      all     matters          not         stated         upon         my     own      knowledge               are

         conversations                    with          the      plaintiff             and/or          review           of      notes,           reports,               records          and         memoranda

         contained            in the          file      maintained                by   my    office.

         Dated:        Brooklyn,                 New          York
                                          13th
                       March              13',       2018




                                                                                                                         Scott          Star,         Esq.
                                                                                                                         Blank           &      Star,       PLLC
                                                                                                                         Attorneys                for       Plaintiff
                                                                                                                         387      New           Lots         Avenue

                                                                                                                         Brooklyn,                NY          11207
                                                                                                                         718-498-3333




                                                                                                         7 of 8
FILED: BRONX COUNTY CLERK 03/15/2018 06:04 PM                                                                                           INDEX NO. 23068/2018E
        Case
NYSCEF DOC.   1:19-cv-01301-RLM
            NO.  1                                               Document 28-13 Filed 07/12/19 Page 31RECEIVED
                                                                                                       of 46 PageID #: 270
                                                                                                                NYSCEF:  03/15/2018




          SUPREME                 COURT             OF THE            STATE           OF NEW               YORK
          COUNTY               OF BRONX
          ----------------------------------------------------------------------X                                 X
          MIGUEL              ABAD,                                                                                      Index   No.:



                                      Plaintiff,
                                                                                                                        SUMMONS         AND
                            -against-                                                                                    COMPLAINT


          PHILADELPHIA                         INDEMNITY                    INSURANCE
          COMPANY,                   and     PHILADELPHIA                           INSURANCE
          COMPANIES


                                      Defendant.
          ----------------------------------------------------------------------X




                                                                      SUMMONS                   AND         COMPLAINT




                                                                    BLANK            &     STAR,           PLLC
                                                                    Attorneys            for   Plaintiff

                                                                    387     New       Lots      Avenue

                                                                    Brooklyn,            NY      11207
                                                                    718      498-3333




                                                                                                8 of 8
Case 1:19-cv-01301-RLM Document 28-13 Filed 07/12/19 Page 32 of 46 PageID #: 271




                    EXHIBIT K-5
FILED: QUEENS COUNTY CLERK 08/07/2018 04:26 PM                                                                                                                                                               INDEX NO. 712222/2018
        Case
NYSCEF DOC.   1:19-cv-01301-RLM
            NO.  1                                                         Document 28-13 Filed 07/12/19 Page 33RECEIVED
                                                                                                                 of 46 PageID #: 272
                                                                                                                          NYSCEF:  08/07/2018




               SUPREME                   COURT                  OF THE                  STATE             OF       NEW YORK
                                                                                                                                                                      Index          No.:
               COUNTY                OF QUEENS
                                                                                                                                                                      Date         Purchased
               -----------------------------------------------------------------------X
                                                                                                                                                                      SUMMONS
               SIDDARTHA                       G. PERSAUD,

                                                                                                                                                                      Plaintiff          designates                 Queens         County
                                                                                                       Plaintiff         '
                                                                                                                                                                      as the         place      of trial.

                                                                  -against-
                                                                                                                                                                      The        basis       of venue              is:
                                                                                                                                                                      Plaintiff's             Residence

               PHILADELPHIA                              INDEMNITY                        INSURANCE                            COMPANY
                                                                                                                                                                      Plaintiff          resides           at:
                                                                                                                                                                                       77™
                                                                                                                                                                          107-22       77           Street
                                                                                                                                                                      Ozone           Park,         N.Y.          11417
                                                                                                       Defendant.

               -----------------------------------------------------------------------X
                                                                                                                                                                      County           of     Queens

          To       the     above          named             Defendant:


                           You        are      hereby                 summoned                    to     answer              the     Complaint                   in       this     action,          and      to    serve         a copy
          of      your        Answer,              or,     if        the     Complaint                   is     not      served            with           this        Summons,                 to     serve          a Notice          of
          Appearance                    on        the      Plaintiffs                   attorneys                within             twenty               (20)             days       after      the        service           of     this

          Summons,                  exclusive                   of     the         day       of        service,              where               service             is     made         by         delivery              upon      you

          personally               within          the      state,           or,    within             thirty         (30)         days         after         completion               of     service             where      service
          is made            in   any        other        manner.                  In    case      of     your         failure            to     appear          or        answer,          judgment               will     be taken
          against          you      by       default            for    the     relief        demanded                   in the         Complaint.


          Dated:           Forest        Hills,          New          York
                           August            7, 2018


                                                                                                                      Yours,          etc.,




                                                                                                                   NICK              GJEL                        S
                                                                                                                      MULLANE                            &                   AJ,      PLLC
                                                                                                                   Attorneys                   for      Pla           off
                                                                                                                      SIDDARTHA                          G. PERSAUD
                                                                                                                      100-09          Metropolitan                         Avenue
                                                                                                                   Forest            Hills,          New         York            11375

                                                                                                                      (718)         821-8100


          TO:              PHILADELPHIA                                INDEMNITY                          INSURANCE                             COMPANY


          SERVICE            ADDRESS

          58      S. Service             Road,           Suite         420

          Melville,            New        York           11747




                                                                                                                   1 of 7
FILED: QUEENS COUNTY CLERK 08/07/2018 04:26 PM                                                                                                                                             INDEX NO. 712222/2018
        Case
NYSCEF DOC.   1:19-cv-01301-RLM
            NO.  1                                                     Document 28-13 Filed 07/12/19 Page 34RECEIVED
                                                                                                             of 46 PageID #: 273
                                                                                                                      NYSCEF:  08/07/2018




            SUPREME                  COURT               OF THE              STATE           OF      NEW YORK
            COUNTY                  OF QUEENS                                                                                                   Index           No.:
            ----------------------------------------------------------------------X                                                             Date       Purchased
            SIDDARTHA                          G. PERSAUD,

                                                                                                                                                VERIFIED                     COMPLAINT
                                                                                            Plaintiff,


                                                               -against-

            PHILADELPHIA                               INDEMNITY                    INSURANCE
            COMPANY


                                                                                           Defendant.
            ---------------------------------------------------------------------X
                        The         Plaintiff,           by      his       attorneys,         MULLANEY                         &      GJELAJ,                   PLLC,             complaining              of     the



          Defendant,            respectfully                alleges,         upon        information             and     belief,          as follows:


                                                                 AS AND            FOR        A FIRST                CAUSE             OF ACTION


                        1.                At     all    times      mentioned              herein,        Plaintiff        was,        and      still     is, a resident             of the       County         of



          Queens,         State       of New             York.


                        2.                The      Defendant                is a corporation                licensed           to    do     business            in     the      State     of New         York,


          and    is in the          business             of,     among           other     things,        providing            insurance               coverage.


                        3.                At     all    times       mentioned              herein,        Defendant                 was       a foreign           corporation              duly


          authorized           to     conduct            business            in the       State      of New            York.


                        4.                At     all    times       mentioned              herein,         Defendant                does       business              in   the     State     of     New         York


          as "Philadelphia                      Indemnity              Insurance          Co.".



                        5.                In     connection               with     such     business,            the     Defendant               issues          and      administers              policies          of


          automobile             insurance               which          provide          coverage          for       claims         arising        out     of     motor          vehicle         collisions,


          in particular             for        claims       of    loss,      damage          and/or        injury.




                                                                                                       2 of 7
FILED: QUEENS COUNTY CLERK 08/07/2018 04:26 PM                                                                                                                                                        INDEX NO. 712222/2018
        Case
NYSCEF DOC.   1:19-cv-01301-RLM
            NO.  1                                                     Document 28-13 Filed 07/12/19 Page 35RECEIVED
                                                                                                             of 46 PageID #: 274
                                                                                                                      NYSCEF:  08/07/2018




                          6.              In      connection                  with          its      business,                  Defendant                issued            an     insurance              policy,          under



          policy          number            PHPKl            624529            to         SHELTERING                             ARMS                CHILDREN                    AND            FAMILY,                 thereby


          insuring             the    vehicle         operated            by     Plaintiff,                  SIDDARTHA                          G.     PERSAUD,                      for    the      period        of    March



          16,      2017        through           March           16,    2018,             covering              a certain             commercial                  vehicle.


                          7.              Pursuant              to     said     policy,                 in    consideration                     of     certain         sums          of     money           duly        paid        to


          Defendant                  as premiums,               Defendant                  provided               the      Plaintiff         with            Supplementary                  Uninsured


          Underinsured                   Motorist              coverage              in     the         amount             of     $1,000,000                   and     an       excess          of    $10,000,000                   of



          Supplementary                    Underinsured                  per     occurrence.


                                                                                                                Policy"
                          8.              Said        policy         (hereinafter                  "the         Policy"),             was       valid         and     in    effect         on     December               5,


          2017.


                          9.              On December                     5, 2017,                Plaintiff            operated             the       aforesaid            insured          motor          vehicle            on


                                                                                                        10802
          Atlantic         Avenue,               at its      intersection                 with          108        Street,            County            of    Queens,            State       of New            York.


                          10.             On December                     5, 2017,                the        insured        motor           vehicle            that    the      Plaintiff            occupied            was        in


          contact         with         a second            motor        vehicle,             which              vehicle,          upon          information                 and      belief,         was      owned            by


          tortfeasor            and      driven         by     JOSE           ALVAREZ-AGUILAR.


                          11.             The       said       occurrence                 was       duly        reported           to the            proper      police         authorities              on the         same



          day,     and     in any          event,         within        twenty            four          hours       of the        said      occurrence.


                          12.             The       aforesaid           occurrence                   was        caused           wholly           and        solely        by   reason          of the        negligence


          of the       operator           of the       second          motor          vehicle,                without           any     fault         or negligence               on the          part     of Plaintiff



          contributing                thereto.


                          13.             Plaintiff          timely       and         duly         made          claim          to the      Defendant                 under       the       Supplementary


          Uninsured/Underinsured                               motorist          provisions                    of the       Policy.




                                                                                                                3 of 7
FILED: QUEENS COUNTY CLERK 08/07/2018 04:26 PM                                                                                                                                                            INDEX NO. 712222/2018
        Case
NYSCEF DOC.   1:19-cv-01301-RLM
            NO.  1                                                   Document 28-13 Filed 07/12/19 Page 36RECEIVED
                                                                                                           of 46 PageID #: 275
                                                                                                                    NYSCEF:  08/07/2018




                           14.            Plaintiff          has     in all      relevant              respects            complied               with        all        the    relevant           provisions              of the


          Policy.


                           15.            That        on     or about          March               28,      2018,         the     insurance               carrier              for      JOSE        ALVAREZ


          AGUILAR                    tendered           the      entire         limits           of      its    insurance                coverage                   in     the         amount            of      Twenty           Five


          Thousand                  Dollars           ($25,000.00),                   with            JOSE           ALVAREZ,                           and          driven              by       JOSE               ALVAREZ


          AGUILAR,                   provided              an affidavit              of    no      excess           insurance              coverage                  thereafter.


                          16.             By tendering                 the     entire           limits         of   its     insurance               coverage,                    the     tortfeasor's                coverage


          with      Geico           General           Insurance             Company                   was       exhausted.


                          17.             Plaintiff          duly         notified         Defendant                 of     the       tender         of     the          insurance               coverage,                and


          obtained            the     Defendant's               consent,             to the           settlement             with         JOSE           ALVAREZ                         AGUILAR                     by


          letter        dated       March         28,       2018.


                          18.             Plaintiff          is entitled         to recover                 under          the    Policy           by     reason               of the         injuries         he has


          sustained             as a result           of the       said     December                  5, 2017          occurrence                  involving                   an underinsured                       vehicle.


                          19.             Defendant              has       wholly          refused,               failed         and      neglected                  to make              any      adjustments                   of


          Plaintiff's            claim.


                          20.             By failing            to    adjust         or make                any     payments                  on plaintiff's                     claim         under           the     Policy,


          Defendant               breached            the     provisions              of     its      insurance              contract.


                                                                    AS AND                FOR            A SECOND                      CAUSE                OF            ACTION


                          21.             Plaintiff          repeats,          reiterates                and      realleges             each        and       every             allegation               contained


          herein         above        in paragraphs                  1 through             20         inclusive            with         the       same        force            and       effect          as if


          hereinafter               set forth         at length.


                          22.             As     a result        of the        aforesaid               contact,           Plaintiff           was        injured.


                          23.             As     a result        of the         aforesaid                occurrence,                  Plaintiff           sustained                  a serious            personal



          injury         as     defined         in     Section            5102(d)           of        the      Insurance               Law         and/or                economic                loss         greater       than         a




                                                                                                               4 of 7
FILED: QUEENS COUNTY CLERK 08/07/2018 04:26 PM                                                                                                                                              INDEX NO. 712222/2018
        Case
NYSCEF DOC.   1:19-cv-01301-RLM
            NO.  1                                                  Document 28-13 Filed 07/12/19 Page 37RECEIVED
                                                                                                          of 46 PageID #: 276
                                                                                                                   NYSCEF:  08/07/2018




          basic     economic              loss      as defined            in    Section            5102(a)            of     the        Insurance              Law.


                         24.           Plaintiff          was         seriously            injured.


                         25.           Pursuant             to Section            3420(f)(2)            of the         Insurance                   Law,        Section     5102          of the       Insurance


          Law       does       not   apply         to this      action.


                         26.           Upon          information               and      belief,         pursuant                 to Defendant's                   insurance             contract,


          Section         5102       of the        Insurance             Law        does       not     apply          to this           action.


                         27.           This        action       falls      within           one       or more          of        the     exceptions               set forth        in    CPLR          Section


          1602      including,            but      not      limited       to      Section            1602      (2),        (6)     and       (7).


                         28.           By       reason        of the      foregoing,               Plaintiff          has         been      damaged               in the   sum          of FlVE


          MILLION               DOLLARS                  ($5,000,000.00),                    together          with         the        costs        and       disbursements              of this      action.



                         WHEREFORE,                          Plaintiff         demands                judgment               against               the     Defendant          on    his     First      and


          Second          Causes        of    Action          in the       sum        of     SIX       -MILLION                     DOLLARS                      ($6,000,000.00),                   together


          with     the     costs      and       disbursements                  of    this     action.



          Dated:         Forest      Hills,      New         York
                         August        7, 2018
                                                                                                        Yours,             etc.




                                                                                                        NiCK           GJELAJ,                           Q.

                                                                                                        Mullaney                  and          j     aj,           C
                                                                                                        Attorneys                 for          ainti
                                                                                                        SIDDARTHA                           G. PERSAUD
                                                                                                        100-09             Metropolitan                       Avenue
                                                                                                        Forest         Hills,            New         York         11375

                                                                                                        (718)         821-8100




                                                                                                       5 of 7
FILED: QUEENS COUNTY CLERK 08/07/2018 04:26 PM                                                                                 INDEX NO. 712222/2018
        Case
NYSCEF DOC.   1:19-cv-01301-RLM
            NO.  1                        Document 28-13 Filed 07/12/19 Page 38RECEIVED
                                                                                of 46 PageID #: 277
                                                                                         NYSCEF:  08/07/2018




                                                  VERIFICATION




                  STATEOF           NEW YORK}
                                                                ss.:} s)
                                                                      »)
                  COUNTY        OF            to)          }




                    I
                        q   f        C\             .    P<8 ( fyq          u 1     , BEING    DULY      SWORN
                  DEPOSES    AND              SAYS:        THAT            DEPONENT         IS THE    PLAINTIFF                       IN
                  THE WITHIN                                               T DE               HAS READ       THE
                                                                                              W
                                              CTION;
                  FOREGOING                   0 co      r0003                a n hi                                               AND
                                          (                           0                          \ Al ot
                  KNOWS   THE CONTENTS   THEREIN                                        STATED TO BE AI.I.F.GED
                  UPON INFORMATION     AND BELIEF,                                      AND THAT    AS TO THOSE
                  MATTERS           DEPONENT                    BELIEVES           IT   TO BE TRUE.




                                                                            X




                  W
                  SWORN TO B
                       DA OF
                                                    RE    ME       THIS




                                                                                                            h
                  NOTARY        P             C                                                   l s'1%0!I1'
                                                                                                         I,' )
                                                                                                             -ll. '4 j'„'j~)
                                                                                    Notary     IfuHic        .',I,'E( o j ~ w York
                                                                                                No.02GJ6070                ', 62
                                                                                    Q11alified     in Wes tc :ester
                                                                                                                                 County
                                          .                                        Co mmission         Expires          March       11, 20   L 2




                                                                       6 of 7
FILED: QUEENS COUNTY CLERK 08/07/2018 04:26 PM                                                                         INDEX NO. 712222/2018
        Case
NYSCEF DOC.   1:19-cv-01301-RLM
            NO.  1                           Document 28-13 Filed 07/12/19 Page 39RECEIVED
                                                                                   of 46 PageID #: 278
                                                                                            NYSCEF:  08/07/2018




          SUPREME      COURT    OF   THE         STATE     OF NEW YORK
          COUNTY      OF   QUEENS                                                                       Index   No.:


          SIDDARTHA         G. PERSAUD,



                                                              Plaintiff,


                                     -against-




          PHILADELPHIA         INDEMNITY                 INSURANCE             COMPANY


                                                              Defendant.




                                        SUMMONS                   AND      VERIFIED           COMPLAINT

                                                         MULLANEY          &   GJELAJ,      P.L.L.C.
                                                           ATTORNEYS           FOR PLAINTIFF
                                                         100-09    METROPOLITAN             AVENUE
                                                         FOREST     HILLS,     NEW YORK         11375
                                                           TELEPHONE:          (718)     821-8100




                                                                           7 of 7
Case 1:19-cv-01301-RLM Document 28-13 Filed 07/12/19 Page 40 of 46 PageID #: 279




                      EXHIBIT K-6
FILED: ERIE COUNTY CLERK 03/01/2019 02:00 PM                                                                                                                                                                                                                                                                 INDEX NO. 802584/2019
NYSCEF DOC. NO. 1                                 Case 1:19-cv-01301-RLM Document 28-13 Filed 07/12/19 Page 41 of 46 PageID #: 280RECEIVED NYSCEF: 03/01/2019




              STATE                 OF         NEW YORK
              SUPREME                          COURT                         :      COUNTY                              OF           ERIE
             Tracie            L.        Zajac

              94       Andrews                    Avenue

              Cheektowaga,                              New           York               14225



                                                                                    Plaintiff

             vs.                                                                                                                                                                                         SUMMONS


              Philadelphia                        Indemnity                        Insurance                           Company
              One           Bala         Plaza,               Suite              100

              Bala           Cynwyd,                    Pennsylvania                                 19004                                                                                               Index                 No.

              and

              John            Doe         1 to       John             Doe              10,         said           names                  being

              fictitious,                the       persons,                      corporations,                            entities,

              or     parties             who            are      necessary                          parties               if        any
              within           this         action              who              are         not          now           known                   but

              may           become                known                 through                      discovery



                                                                                       Defendants




              To        the        above-named                                   Defendants:



                                    YOU                 ARE              HEREBY                                    SUMMONED                                       AND               REQUIRED                                         to    serve             upon            the        Plaintiff's


              attorney,                   at      the         address                    stated                   below,                  a written                Answer                to        the         attached                         Complaint.



                                    If     this          Summons                             is       served                   upon              you        within            the        State            of       New                    York          by         personal                   service,

              you           must           respond                    within                   TWENTY                                     (20)         days          after          service,                     not           counting                      the
                                                                                                                                                                                                                                                                       day         of        service.              If

              this          Summons                       is      not            personally                            delivered                       to    you        within               the         State                 of         New        York,               you            must            respond

              within               THIRTY                         (30)              days                  after            service                    is    completed,                       as     provided                              by     law.




                                    If     you           do       not            respond                      to        the          attached                   Complaint                    within                the               applicable                    time            limitation

              stated               above,               a Judgment                                 will           be      entered                     against             you,        by       default,                        for        the       relief             demanded                         in   the

              Complaint,                          without                    further                      notice               to        you.




                                    This           action                is        brought                        in    the          County                 of     Erie          because                  of       (       x        ) Plaintiff's                      residence;
                                                                                                                                          Defendants'
              (          )    Plaintiffs                      place               of         business;                         (     )                                       residence;                      (         )       Designation                             made             by      Plaintiff.




              DATED:                           West              Seneca,                      New                  York                                                             Yours,               etc.

                                                 March                  1,       2019




                                                                                                                                                                                    JA             ES        A.        PARTACZ,                                    E           .


                                                                                                                                                                                    Attorney                     for            Plaintiff

                                                                                                                                                                                    Office               &       P.O.                 Address:

                                                                                                                                                                                    3890            Seneca                      Street

                                                                                                                                                                                    West            Seneca,                          New            York               14224

                                                                                                                                                                                    Telephone:                                 (716)             674-1590




                                                                                                                                                                 1 of 6
FILED: ERIE COUNTY CLERK 03/01/2019 02:00 PM                                                                                                                                                                                                                        INDEX NO. 802584/2019
NYSCEF DOC. NO. 1                            Case 1:19-cv-01301-RLM Document 28-13 Filed 07/12/19 Page 42 of 46 PageID #: 281RECEIVED NYSCEF: 03/01/2019




                    STATE                     OF          NEW YORK
                    SUPREME                               COURT                        :      COUNTY                           OF          ERIE



                    Tracie              L.        Zajac

                    94       Andrews                       Avenue

                    Cheektowaga,                                  New              York                14225



                                                                                           Plaintiff

                    vs.                                                                                                                                                                                  COMPLAINT


                    Philadelphia                               Indemnity                      Insurance                       Company
                    One           Bala             Plaza,                Suite             100                                                                                                        Index           No.

                    Bala          Cynwyd,                         Pennsylvania                                 19004

                    and

                    John           Doe              1 to          John             Doe            10,         said           names               being

                    fictitious,                     the         persons,                   corporations,                             entities,

                    or      parties                who            are        necessary                        parties               if     any
                    within              this            action               who            are         not         now         known                   but

                    may           become                       known                through                    discovery



                                                                                           Defendants




                                         The              Plaintiff,                   Tracie                 L.     Zajac,               by         and         through             her         attorney,              James            A.    Partacz,




                    Esq.,          as            and       for         her         Complaint                         against                   the      Defendants                      herein            alleges            as   follows:




                                             1.        That            at    all       times             hereinafter                           mentioned,                    the       Plaintiff               was       and       is    a resident          of



                    the        County                     of      Erie           and          State            of     New                York.



                                         2.            That            upon            information                            and          belief,              Defendant,                      Philadelphia                    Indemnity



                    Insurance                          Company,                        hereinafter                         Philadelphia                           was        and        still       is    an    insurance                 company


                    licensed                      and          authorized                       to      engage                 in        the         business              of      liability             and         casualty            insurance           in   the




                    State          of            New             York.



                                             3         That            upon            information                            and          belief,              Defendants,                      John          Doe          1 through             John      Doe



                     10,       said              names              being              fictitious                    are       the         persons                 or      parties              intended              being        the        persons,




                    parties,                 corporations,                             or         entities              if    any              who         are      not         now            known           but       may       become                known



                    through                      discovery.




                                                                                                                                                        2 of 6
FILED: ERIE COUNTY CLERK 03/01/2019 02:00 PM                                                                                                                                                                                                                                                                INDEX NO. 802584/2019
NYSCEF DOC. NO. 1                                Case 1:19-cv-01301-RLM Document 28-13 Filed 07/12/19 Page 43 of 46 PageID #: 282RECEIVED NYSCEF: 03/01/2019




                                                                                          AS AND                       FOR                A FIRST                         CAUSE                      OF               ACTION


                                            4.          Plaintiff                     repeats                and             re-alleges                    the          allegations                    set            forth             in     paragraphs                        1 through




                    3    as      if                        set         forth               herein.
                                        fully



                                             5.         That             on          or      about              the          9th         day        April,               2009             at       approximately                                    12:05          p.m.,            the




                    Plaintiff,                        Tracie              L.         Zajac,               was           involved                     in      a motor                    vehicle                  collision                     in    Buffalo,                 New                York



                                                                                                                                                                                                                                                    when                              rear-
                    wherein                       the        vehicle                      she         was        operating                      was              lawfully
                                                                                                                                                                                           stopped                     in     traffic                               it     was



                    ended               by            Michael                    J.        Deboy                causing                    serious                 and          permanent                          injuries                   to     the      Plaintiff.




                                             6.         As        a result                   of        the       said              collision,                Plaintiff                    suffered                     serious                 injuries              as       defined                   by


                    New               York               State             Insurance                         Law               Section                5102.



                                             7.         Said             injuries                     include                 without                limitation                         injuries                 to     the          head,            neck,              back,            left




                    shoulder                       and           legs           including                        but          not         limited                 to      significant                      cervical                     and          lumbar                spinal




                    injuries                     requiring                      surgery.




                                             8.         The            adverse                    vehicle                    was          operated                      by      Michael                    J.     Deboy                      and      was          covered                  by          a




                    policy                  of        insurance                           coverage                    with              State        Farm                 Insurance                    at        the          time            of     said         collision                      in     the




                    amount                       of      $25,000.00.



                                             9.         At       the           time              of      said          collision,                    the          vehicle                 which                 Plaintiff                    was        operating                   was



                    owned                   by          Boys              &          Girls             Club            of       Buffalo,                   Inc.              Said         vehicle                     had       in       effect             the
                                                                                                                                                                                                                                                                     policy
                                                                                                                                                                                                                                                                                           of



                    insurance                           with           the           Defendant,                          Philadelphia,                                 Policy             Number                       PHPK359823                                 containing                          an



                    endorsement                                  for
                                                                             supplementary                                     uninsured/underinsured                                                  motorist                         coverage                   believed                      to     be



                    in     the          amount                      of         One            Million                  ($1,000,000.00)                                       Dollars.




                                              10.            That              the         Plaintiff                  resolved                  the          underlying                            claim              with            State            Farm              Insurance



                    with              the         permission                               and         consent                     of     Philadelphia                           in       June,            2018               for        the         full         amount              of          the




                    applicable                           State             Farm                 policy                i.e.         $25,000.00.




                                                                                                                                                             3 of 6
FILED: ERIE COUNTY CLERK 03/01/2019 02:00 PM                                                                                                                                                                                                                                                     INDEX NO. 802584/2019
NYSCEF DOC. NO. 1                             Case 1:19-cv-01301-RLM Document 28-13 Filed 07/12/19 Page 44 of 46 PageID #: 283RECEIVED NYSCEF: 03/01/2019




                                         11.            The        monies                  received                 from            the            State             Farm                Insurance                         Company                      policy              are       not




                    sufficient                     to     compensate                          the       Plaintiff                  for        her          damages                           from              the         collision                  and        as     such,              the




                    Plaintiff                 has         a    claim              against               Defendant,                         Philadelphia,                                  for           supplemental



                    uninsured/underinsured                                                   motorist               coverage.




                                         12.            That         upon            information                          and        belief,                   the           said         Philadelphia                              policy              with



                    endorsements                               was          in      full        force             and       effect                 at     the         time              of       said            collision                    and       covered                 the




                    Plaintiff                 for        supplemental                               uninsured/underinsured                                                     motorist                        protection.




                                         13.            That         upon             information                         and            belief,               pursuant                       to        the          terms             of      the      policy              and




                    endorsements,                                 Defendant,                        Philadelphia,                            agreed                   to       pay           on         behalf               of        the      insured               damages



                    that         the         insured                 Plaintiff                 is    entitled              to       because                      of        the          bodily                  injuries                caused              by        the




                    collision.




                                             14.        Accordingly,                           upon             information                              and         belief,                 Defendant,                           Philadelphia,                         was           and



                    is     obligated                     to     compensation                                the     Plaintiff                      for         her         damages                        arising                 out         of      the      said




                    collision.




                                             15.        Defendant,                         Philadelphia,                        has          been               on         notice                  of     the          claim                herein          since           its       onset




                    both          as         a no-fault                   carrier               and         specifically
                                                                                                                                                   for         the         claim                of       supplemental



                    uninsured/underinsured                                                   motorist                   benefits                   since              on           or     about                December,                           2009          and        since




                    that         time              Defendant,                       Philadelphia,                          has           been              provided                       with                sufficient                     information                     upon



                     which              to         evaluate                the        claim             herein             including                           without                    limitation                        medical                  records,               police




                     accident                  report              and           pleadings.




                                             16.        Despite                  having              been           provided                       with              voluminous                                information                           upon         which               to




                     evaluate                  the         said         claim,               as      well          as     sufficient                       time               to        evaluate                     the       claim,                Defendant,



                     Philadelphia,                             has        not        compensated                            the           Plaintiff                    for          her         damages                       from             the      said          collision.




                                                                                                                                                        4 of 6
FILED: ERIE COUNTY CLERK 03/01/2019 02:00 PM                                                                                                                                                                                                                                                                      INDEX NO. 802584/2019
NYSCEF DOC. NO. 1                          Case 1:19-cv-01301-RLM Document 28-13 Filed 07/12/19 Page 45 of 46 PageID #: 284RECEIVED NYSCEF: 03/01/2019




                                          17.            The          Plaintiff                 has            no     adequate                      remedy                    at        law          and            as       a result,                     this         lawsuit                   has



                    been          commenced.



                                          18.            That          the         Plaintiff                   has          satisfied                all       of       the             conditions                          under                   the         applicable                       policy



                    of       insurance                      with             Defendant,                          Philadelphia.




                                          19.            Despite                  this,         Defendant,                          Philadelphia,                              has             failed               to      comply                        with          the          applicable




                    policy           of         insurance                         and           has          breached                   the         said          Contract                          with            the        Plaintiff                        by      failing                  to




                    provide                the            Plaintiff                  with            protection                      and        compensation                                        pursuant                       to         the         supplemental



                    uninsured/underinsured                                                      motorist                    endorsement                                of     the          said            policy,                  thereby                       causing                  the




                    Plaintiff                  to        suffer              damages.



                                         20.             The          limitations                          and        liabilities                   set        forth               in     Article                    16       of         the          CPLR                   do      not          apply



                    to    this       action                    because                    the        Plaintiff's                    damages                       arise                 from            the         use,           ownership                                and/or



                    operation                       of      a motor                   vehicle.




                                          21.
                                                         By       reason                  of     the           foregoing,                     the          Plaintiff                     has         sustained                          damages                        in      excess                 of



                    the       jurisdictional                               limits               of     all          lower           Courts                 which                   would                otherwise                             have              jurisdiction




                    herein.




                                          WHEREFORE,                                            Plaintiff                   demands                   judgment                            against                   Defendants                              jointly                  and




                    severally                       as     follows:




                                          1.             As       and         for         the          First          Cause              of         Action,                   damages                          in        excess                 of        the        jurisdictional




                    limits           of         any           lower               Court               that           would              otherwise                           have          jurisdiction                              herein;




                                          2.             The          Plaintiff                  seeks               such           other            and            further                 damages                          as         the          Court              may           deem                 just




                    and          proper                  together                   with             the         costs          and           disbursements                                    of       this             action.




                    DATED:                           West               Seneca,                  New                York

                                                     March                   1,     2019




                                                                                                                                                       5 of 6
FILED: ERIE COUNTY CLERK 03/01/2019 02:00 PM                                                                              INDEX NO. 802584/2019
NYSCEF DOC. NO. 1   Case 1:19-cv-01301-RLM Document 28-13 Filed 07/12/19 Page 46 of 46 PageID #: 285RECEIVED NYSCEF: 03/01/2019




                                                           Yours,          etc.




                                                           J    A4ES          A.        PARTACZ,                 ESQ.

                                                               ttorney            for     Plaintiff

                                                           Office         &       P.O.        Address:

                                                           3890          Seneca           Street

                                                           West          Seneca,            New          York     14224

                                                           Telephone:                   (716)         674-1590




                                                         6 of 6
